IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-20-00337-CV

                          IN THE INTEREST OF J.I., A CHILD



                               From the 361st District Court
                                   Brazos County, Texas
                             Trial Court No. 19-001465-CV-361


                                MEMORANDUM OPINION


        After a bench trial, the parental rights of appellants, Betty and Pete, were

terminated as to their child, J.I.1 Both Betty and Pete have appealed. In three issues, Betty

challenges the factual sufficiency of the evidence to support two predicate grounds and

the best-interest finding. In three issues, Pete alleges that the evidence is legally and

factually insufficient to support two predicate grounds, as well as the best-interest

finding. We affirm.




        To protect the identity of the child who is the subject of this suit, we refer to appellants by the
        1

pseudonyms “Betty” and “Pete.” See TEX. FAM. CODE ANN. § 109.002(d); see also TEX. R. APP. P. 9.8(b).
                                        I.    STANDARD OF REVIEW


          The standards of review for legal and factual sufficiency in cases involving the

termination of parental rights are well established and will not be repeated here. See In

re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002); see also In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009). If multiple predicate violations are found by the factfinder, we will affirm based

on any one ground because only one ground is necessary for termination of parental

rights.     See In re J.S.S., 594 S.W.3d 493, 503 (Tex. App.—Waco 2019, pet. denied).

Moreover, we give due deference to the factfinder’s findings and must not substitute our

judgment for that of the factfinder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The

factfinder is the sole judge “of the credibility of the witnesses and the weight to give their

testimony.” Jordan v. Dossey, 325 S.W.3d 700, 713 (Tex. App.—Houston [1st Dist.] 2010,

pet. denied).

                           II.     TEXAS FAMILY CODE SECTION 161.001(B)(1)(D)

          Betty and Pete allege that the evidence is factually insufficient to support the

predicate findings that they: (1) knowingly placed or allowed the child to remain in

dangerous         conditions       or   surroundings   under   Texas   Family   Code     section

161.001(b)(1)(D); and (2) engaged in an endangering course of conduct or knowingly

placed the child with someone else who engaged in an endangering course of conduct

under Texas Family Code section 161.001(b)(1)(E). Pete also alleges that the evidence is

legally insufficient to support the predicate findings under subsections (b)(1)(D) and

In the Interest of J.I., a child                                                          Page 2
(b)(1)(E). Additionally, Betty and Pete contend that the evidence is factually insufficient

to support the best-interest finding. Once again, Pete also alleges that the evidence is

legally insufficient to support the best-interest finding.

A.       Applicable Law

         Termination under subsection (b)(1)(D) requires clear and convincing evidence

that the parent has “knowingly placed or knowingly allowed the child to remain in

conditions or surroundings which endanger the physical or emotional well-being of the

child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(D). Subsection (b)(1)(D) requires proof of

endangerment, which means to expose to loss or injury, to jeopardize. Tex. Dep’t of

Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). While “endanger” means “more

than a threat of metaphysical injury or the possible ill effects of a less-than-ideal family

environment, it is not necessary that the conduct be directed at the child or that the child

actually suffers injury.” Id.; see In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston

[14th Dist.] 2005, no pet.) (noting that it is not necessary that the parent’s conduct be

directed towards the child or that the child actually be injured; rather, a child is

endangered when the environment creates a potential for danger which the parent is

aware of but disregards).          The danger to a child may be inferred from parental

misconduct. Boyd, 727 S.W.2d at 533. Furthermore, in considering whether to terminate

parental rights, the court may look at parental conduct both before and after the birth of

the child. Avery v. State, 963 S.W.2d 550, 553 (Tex. App.—Houston [1st Dist.] 1997, no


In the Interest of J.I., a child                                                      Page 3
pet.). Subsection (b)(1)(D) permits termination based upon only a single act or omission.

Jordan, 325 S.W.3d at 721 (citing In re R.D., 955 S.W.2d 364, 367 (Tex. App.—San Antonio

1997, pet. denied)).

         The trial court’s findings under subsection (b)(1)(D) with regard to Betty and Pete

are adequately supported by the evidence in the record. The impetus for J.I.’s removal

was an incident that occurred while J.I. was in Pete’s care. On April 18, 2019, Betty

received a call from Pete while she was at work saying that he dropped J.I., who was two

months old at the time of the incident. Pete explained that he slipped on a cheap plastic

hanger that caused him to fall backwards and caused J.I. to be “launched” forward into

the air, landing on laminate flooring on the right side of her head. Betty left work to check

on J.I. Upon arriving home, Betty noticed that J.I. was abnormally posturing with her

arms straight out in front of her; her eyes were fluttering; and she sounded like she was

trying to cry but could not do so. Betty and Pete took J.I. to the hospital with their son,

D.I., in tow.

         Douglas Laird, a physician’s assistant at Baylor Scott & White emergency room in

College Station, Texas, evaluated J.I. at the hospital. During the initial evaluation, Laird

noted that J.I. “was alert . . . responding to stimulus through the exam . . . was not

unresponsive.” During the physical exam, Laird noticed a little bruise on J.I.’s left cheek.

Laird inquired about the bruise, and Betty and Pete blamed the bruise on a “clip-on




In the Interest of J.I., a child                                                       Page 4
pacifier hitting the child in the face.” However, Betty and Pete later changed their story

to explain that the bruise was caused by D.I. pinching J.I. on the cheek.

         A CAT scan and a skeletal survey x-ray of J.I.’s head did not reveal anything

abnormal or any broken bones or injuries at that time. As such, J.I. was discharged from

the hospital. Betty and Pete were instructed to bring J.I. back if she began to act

differently, if she stopped responding, or if she vomited repeatedly, as these symptoms

could be a sign of brain injury.

         Laird was skeptical of the conflicting stories regarding the cause of the bruise on

J.I.’s cheek, as well as Pete’s explanation of the incident. Laird did not believe that either

Betty or Pete were completely forthright. Laird also did not find it plausible that J.I.

would be launched forward when Pete fell backwards after allegedly slipping on a

hanger. Because of his suspicions, Laird made a report with the Texas Department of

Family and Protective Services (the “Department”).

         CPS investigator Mary Watkins was assigned to this case. Watkins did a CPS

history check and made contact with the family later in the afternoon on the same day J.I.

was released from the hospital. Watkins was denied access to the home because Betty

alleged that the house was in a state of disarray given that they were moving in August.

Nevertheless, Watkins recounted that J.I. appeared to be a normal three-month-old baby,

and she noted that J.I. did not cry or fuss during the visit. Neither Betty nor Pete

expressed any concern about J.I.’s behavior during this meeting, and Watkins observed


In the Interest of J.I., a child                                                        Page 5
J.I. moving her arms and legs with ease and no discomfort. Watkins made arrangements

to view the home the following week.

         When Watkins returned to Betty and Pete’s home the following week, she found

the house to be messy with items piled up on furniture, some spoiled food in the

refrigerator, a foul odor of smoke and trash in the house, and clutter in the floor,

especially in D.I.’s bedroom. See In re A.T., 406 S.W.3d 365, 371-72 (Tex. App.—Dallas

2013, pet. denied) (concluding that the evidence was sufficient to support termination

under subsections (b)(1)(D) and (b)(1)(E) where the evidence showed the child’s room

was in complete disarray, clean clothes were mixed with dirty clothes, animal feces were

visible on the floor, and the room smelled of smoke, mold, urine, and feces). In the master

bedroom where J.I. slept in a bassinet, the floor was cluttered with clothes and other items

on the bed and all over the floor that could cause one to slip and fall while holding a baby.

See In re S.M.L., 171 S.W.3d at 477. During this visit, Watkins saw J.I. stir a little bit, though

J.I. was asleep during the majority of the visit. J.I. did move her arms while sleeping, but

Watkins could not really see J.I.’s legs move much because of the wrap Betty used to hold

J.I. Once again, J.I. did not cry or fuss during the visit. Pete did not attend this meeting.

Betty did not mention that J.I. had been acting strangely or was having any discomfort.

Watkins confirmed that Betty and Pete were J.I.’s sole caregivers before and after the slip-

and-fall incident and informed Betty that she needed to clean up the house. Watkins did




In the Interest of J.I., a child                                                           Page 6
not hear from Betty until the evening hours of May 4, 2019, when things took a turn for

the worse.

         In the two weeks following J.I.’s discharge from the hospital, Pete noticed that J.I.

was sleeping more; her color was off; and she was spitting up more than usual. Betty

recounted that J.I. seemed sleepy and not interested in anything. She did not cry or fuss,

which Betty thought was a red flag. However, neither Betty nor Pete took J.I. to the doctor

to follow-up on their concerns.

         As stated earlier, things changed on May 4, 2019. Betty recalled that she fed J.I.

and put her down for a nap. Betty left J.I. in Pete’s care while she went to shop at the

Dollar General. After returning home, Betty noticed J.I.’s hand was twitching; her whole

body was shaking; and she did not want to wake up. J.I. was kicking her legs “kind of

strange.” At this point, Betty and Pete took J.I. to St. Joseph’s Hospital. J.I. was later

prepared for Life Flight to Texas Children’s Hospital.

         Christopher Greeley, M.D., a professor of pediatrics at Baylor College of Medicine

and medical director of the child-abuse program at Texas Children’s Hospital, testified

that J.I. was life-flighted to his hospital on May 4, 2019. Dr. Greeley testified that J.I.

presented with symptoms of brain injury, including seizures, collections of fluid around

her brain, and thirteen or fourteen serious fractures of her ribs and forearms. Additional

x-rays revealed that J.I. also had fractures of her shin bones. Dr. Greeley explained that

J.I.’s injuries were indicative of abuse. J.I.’s metaphyseal fractures involved a pulling or


In the Interest of J.I., a child                                                        Page 7
twisting motion, which could not have been caused by a non-ambulatory child.

Moreover, Dr. Greeley opined that J.I.’s rib fractures were not likely caused by the fall

two weeks earlier, especially considering x-rays showed the rib fractures in various stages

of healing. Dr. Greeley also stated that a single fall would be unlikely to cause J.I.’s

forearm fractures. Furthermore, Dr. Greeley ruled out that J.I. suffers from brittle-bone

disease, though her vitamin D levels were documented to be “a little low.”

         Later in his testimony, Dr. Greeley recounted that J.I. had retinal hemorrhaging,

which is bleeding in the layers of the back of the eye. Based on his training and

experience, such an injury in young children is caused by traumatic shaking and

slamming. Dr. Greeley doubted that a short fall from the arms of a parent would have

caused J.I.’s retinal hemorrhaging.

         With regard to J.I.’s head injuries, Dr. Greeley reported that J.I. had swelling on

the brain and an apparent injury to the “ligaments at the very top of her neck as it attaches

to the bottom of her skull. And those have been described as being associated again, with

a—an inflicted traumatic injury” similar to whiplash. Dr. Greeley noted that the research

does not suggest that ligamentous injuries, such as that experienced by J.I., are caused by

accidents. Dr. Greeley also noted that J.I. had “significant brain injury that showed

evidence of lack of oxygen or hypoxia and ischemia, which basically means the brain is

beginning to die back.” An MRI scan of J.I.’s brain showed extensive damage to both

sides of the hemispheres of her brain. According to Dr. Greeley, such injuries usually


In the Interest of J.I., a child                                                       Page 8
end up causing the child to have significant developmental disabilities, including

permanent wheelchair use and an inability to feed themself.

         Based on the totality of J.I.’s injuries, Dr. Greeley did not find it plausible that they

could be explained by a one-time slip-and-fall accident, as posited by Betty and Pete. See

In re J.P.B., 180 S.W.3d 570, 574 (Tex. 2005) (affirming the termination of parents’ parental

rights where the evidence indicated that the parents were the only caregiver and the

injuries did not occur all at once and were the result of ongoing mistreatment); see also In

re J.D., 436 S.W.3d 105, 116 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (concluding

that the evidence was sufficient to support a finding that the child’s leg and arm fractures

were the result of endangerment by the mother where an expert testified that the injuries

were intentionally inflicted, that the injuries were inflicted at different times, and the

mother was the child’s sole caregiver). Furthermore, Dr. Greeley emphasized that

injuries to the brain to the degree of J.I.’s injuries would have caused J.I. to be

symptomatic very rapidly, usually within a few minutes.                 However, J.I. was not

symptomatic at or shortly after the time of her April 18, 2019 visit to the hospital. Indeed,

Dr. Greeley noted that: “The child appeared normal. I’m just saying that that injury, if it

were to have happened on the 18th, would not have been quiet for two weeks and then

show up suddenly with the child requiring critical care.”

         Watkins next heard from Betty at around 9:00 or 10:00 p.m. on May 4, 2019. In this

phone call, Betty stated that J.I. was being transported to Texas Children’s Hospital


In the Interest of J.I., a child                                                           Page 9
because she was injured and was having seizures. Watkins next spoke with Betty on May

7, 2019, when Watkins requested that Betty drug test. Betty agreed to do so, but warned

that Pete would test positive for marihuana because he last used that morning in the

hospital parking garage because he was upset about J.I.’s condition.

         Betty tested negative for drugs, but Pete admitted to using methamphetamine and

marihuana on the weekend of April 21, 2019, just a few days after the slip-and-fall

incident. Pete then admitted that he regularly smokes marihuana, but that he kept it out

of the reach of everyone else in the house. See In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—

Fort Worth 2003, no pet.) (noting that illegal narcotics use supports a finding that a child’s

surroundings endanger his physical and emotional well-being); In re S.D., 980 S.W.2d

758, 763 (Tex. App.—San Antonio 1998, pet. denied) (stating that a history of illegal drug

use and drug-related criminal activity is conduct that subjects a child to a life that is

uncertain and unstable, thus endangering his physical and emotional well-being).

Watkins noted that as the investigation continued, Pete refused to cooperate.

         Britney Bledsoe, a caseworker for the Department, testified that Betty had prior

history with the Department. Specifically, the Department had two referrals regarding

Betty in 2013. The first pertained to Betty’s daughter, who no longer lives with Betty,

having bruising all over her body, and the home was in disarray, much like a hoarder.

The second referral alleged that Betty was seen “ripping her hair out” on the front porch

during what appeared to be a “mental breakdown.” Bledsoe recounted that the referrals


In the Interest of J.I., a child                                                       Page 10
were merged into a single investigation. During this investigation, the Department

learned that Betty’s son, who also no longer lives with her, had suffered a broken arm

from what was alleged to be a trip-and-fall accident. Both children made outcries of

physical abuse by Betty and her boyfriend, Gary. However, Betty insisted that her

daughter had fallen down the stairs and sustained bruising.           As a result of the

investigation, Betty was validated for physical abuse and neglectful supervision, and the

case resulted in Betty’s ex-husband getting custody of the two children with Betty having

supervised visits.

         The Department also called Betty’s ex-husband and his wife to testify. Betty and

her ex-husband were married from 2008 to 2013. Betty’s ex-husband witnessed Betty slap

her daughter, who was four years old at the time, causing a busted lip. He also saw Betty

grab their son’s arm “pretty hard,” which caused bruising to the seven-or eight-year-old.

Additionally, Betty’s ex-husband witnessed “a lot of mental and emotional abuse”

characterized by Betty “screaming” and “forcefully grabbing.” Betty’s ex-husband also

recalled that he would often come home to find “the house would be full of dog feces and

clothes everywhere, dishes everywhere, with bugs all through the kitchen and though

the house” and that when the children were young, the dog feces was often within their

reach.

         Betty’s ex-husband further explained that Betty has not progressed past the first

step of visitation with their children because she refuses to keep up with her psychiatric


In the Interest of J.I., a child                                                   Page 11
treatment for bipolar disorder. He also recounted domestic violence in their relationship,

including an incident where she attacked him in his sleep and bit his face, tearing part of

his lip and requiring stitches. See In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston

[14th Dist.] 2003, no pet.) (“Domestic violence, want of self-control, and propensity for

violence may be considered as evidence of endangerment.”). Betty also bit his cheek

while in the car. Further, Betty’s ex-husband also awoke to find Betty standing over him

with a knife saying that she was trying to figure out whether to kill him or herself. See id.

(noting that a parent’s mental state may be considered in determine whether a child is

endangered particularly if that mental state results in the parent engaging in conduct that

jeopardizes the physical or emotional well-being of the child); see also In re J.T.G., 121

S.W.3d 117, 126 (Tex. App.—Fort Worth 2003, no pet.); In re A.M.C., 2 S.W.3d 707, 716

(Tex. App.—Waco 1999, no pet.) (upholding a jury’s determination of endangerment

where the evidence showed mother’s suicidal thoughts, suicide attempts, and neglect);

In re C.D., 664 S.W.2d 851, 853 (Tex. App.—Fort Worth 1984, no writ) (stating that mental

conditions and suicide attempts of a parent are factors in considering whether a parent

engaged in conduct that endangered the emotional well-being of the child).

         Betty’s ex-husband’s wife, who is a registered nurse, confirmed that she has

observed Betty’s visits with the children and that, on April 27, 2019, she was able to hold

J.I., play with her, and changed her diaper. At this time, J.I. appeared to be a normal,

happy baby. J.I. had full movement of her arms and legs, no discoloration, and did not


In the Interest of J.I., a child                                                      Page 12
appear to be fussy, upset, or in pain. J.I. “presented to be a normal, happy four-and-half-

month-old baby.” Betty’s ex-husband’s wife also recounted that Betty’s visits are “chaotic

at times” and that Betty is “very short-tempered with—with them [the children]”; that

Betty’s hygiene is poor ; that “[Betty] doesn’t smell very well. There are times you can

tell that [D.I.] hasn’t had a bath”; and that Betty yells and screams at the children eighty

percent of her visitations. See In re A.T., 406 S.W.3d at 371 (“While perhaps not the sole

reason supporting termination, Mother’s and Father’s poor hygiene must certainly be

considered.”). Betty’s ex-husband’s wife also recalled that Betty called her when J.I. was

life-flighted to Texas Children’s Hospital. Betty did not mention the April 18, 2019 visit

to the emergency room, nor did she indicate that J.I. had been acting differently. Betty

made it sound as if an additional accident had occurred that same day. However, later

in the conversation, Betty attributed J.I.’s condition to the slip-and-fall incident involving

Pete.

         Based on the foregoing evidence, we conclude that the evidence was sufficiently

clear and convincing the support the trial court’s findings under subsection (b)(1)(D) as

to both Betty and Pete. The disputed evidence on the matter is not so significant that the

trial court could not have formed a firm conviction or belief that its findings under

subsection (b)(1)(D) were true as to both Betty and Pete. See TEX. FAM. CODE ANN. §

161.001(b)(1)(D); see also In re J.O.A., 283 S.W.3d at 345; In re J.F.C., 96 S.W.3d at 266-67.

Furthermore, looking at the evidence in the light most favorable to the findings of the


In the Interest of J.I., a child                                                       Page 13
trial court, we conclude that a reasonable factfinder could have formed a firm conviction

that Pete knowingly placed or allowed J.I. to remain in conditions or surroundings that

endangered her physical or emotional well-being.                          See TEX. FAM. CODE ANN. §

161.001(b)(1)(D); see also In re J.O.A., 283 S.W.3d at 344; In re J.F.C., 96 S.W.3d at 266.

Accordingly, we overrule Betty and Pete’s first two issues on appeal.2

B.       The Best-Interest Finding

         In their third issues, Betty and Pete challenge the trial court’s best-interest finding.

Specifically, Betty contends that the evidence is not factually sufficient to support the

best-interest finding. On the other hand, Pete challenges both the legal and factual

sufficiency of the best-interest finding.

         When deciding the best-interest issue, we consider the well-established Holley

factors, which include the child’s wishes, the child’s emotional and physical needs now

and in the future, emotional or physical danger to the child now and in the future, the

parenting abilities of the parties seeking custody, programs available to help those

parties, plans for the child by the parties seeking custody, the stability of the proposed

placement, the parent’s conduct indicating that the parent-child relationship is improper,

and any excuses for the parent’s conduct. See Holley v. Adams, 544 S.W.2d 367, 371-72



         2 Because we conclude that the evidence is sufficient to support the trial court’s findings under
subsection (b)(1)(D) as to both Betty and Pete, and because only one ground is necessary for termination of
parental rights, we need not address the subsection (b)(1)(E) findings as to Betty and Pete. See TEX. R. APP.
P. 47.1., 47.4; see also In re N.G., 577 S.W.3d 230, 235 (Tex. 2019); In re J.S.S., 594 S.W.3d 493, 503 (Tex. App.—
Waco 2019, pet. denied).

In the Interest of J.I., a child                                                                          Page 14
(Tex. 1976); see also In re E.N.C., 384 S.W.3d 796, 807 (Tex. 2012). The Department need

not prove all the Holley factors as a “condition precedent” to termination, and the absence

of evidence of some factors does not bar the factfinder from finding by clear and

convincing evidence that termination of parental rights is in the child’s best interest. In

re C.H., 89 S.W.3d 17, 27 (Tex. 2002); see Spurck v. Tex. Dep’t of Family & Protective Servs.,

396 S.W.3d 205, 222 (Tex. App.—Austin 2013, no pet.).

         In the instant case, J.I., who was less than a year old at the time of trial, is too young

and physically unable to express her desires. However, the child has been placed with

foster parents, one of which is a registered nurse, and this placement is safe and stable.

See In re L.G.R., 498 S.W.3d 195, 205 (Tex. App.—Houston [14th Dist.] 2016, pet. denied)

(noting that when a child is too young to express his or her desires, the court may consider

the quality and extent of his or her relationships with prospective placements, and

evidence that a child is well cared for and is bonded with the foster family and has spent

minimal time in the presence of his or her parents). Bledsoe described the foster parents

with high praise and emphasized that the foster parents wish to adopt J.I. See In re S.H.A.,

728 S.W.2d 73, 92 (Tex. App.—Dallas 1987, writ ref’d n.r.e.) (en banc) (noting that the

need for permanence is a paramount consideration for a child’s present and future

physical and emotional needs).




In the Interest of J.I., a child                                                           Page 15
         The evidence also demonstrates J.I.’s extensive needs now and in the future.

Indeed, the foster mother described J.I.’s day-to-day care as being a “total, full case.”

More specifically, she noted,

         [J.I.] cannot do anything for herself. She needs to be picked up, put in—on
         the bed and removed. She needs to be fed. She needs—using the feeding
         tubes. She doesn’t feed by mouth. And during the time she’s finished, she
         needs to be observed constantly because she has the aspiration risk. And
         she needs to be transported to the bathroom all—you know, to be showered
         in the bathroom and strapped. It’s—you know, there’s really nothing that
         [J.I.] can do for herself. She’s actually in total care, you know.

         Additionally, Dr. Kate Carlan, J.I.’s pediatrician, noted that J.I. lacks swallowing

coordination, has cerebral palsy, has not had much improvement in her cognitive

functioning in the year preceding trial. Dr. Matthew Stephen, a pediatric endocrinologist,

also explained that because of her brain injury, J.I. began early puberty at ten months of

age and that she requires once-monthly intramuscular injections to suppress puberty.

Furthermore, Dr. Rabia Qaiser, a pediatric neurosurgeon, opined that J.I. has plateaued

for about a year and that she will not become independent. J.I. also requires regular Botox

injections to combat hip subluxation.

         Bledsoe stated that:

         Yes. [J.I.] is a—she’s a beautiful baby girl. She is not aware of her
         surroundings. I mean, she—she hears a noise and it’s a reflex to jump, but
         her eyes won’t go to what’s making the noise. She’s doesn’t have a social
         smile. Every movement that she has is not intentional. I—on one or my
         more recent visits with her, she shook the whole time because she has really
         bad tremors and these go on all day and night. And she just doesn’t look
         comfortable.


In the Interest of J.I., a child                                                        Page 16
         Furthermore, the record contains evidence that: (1) J.I. suffered numerous, severe,

life-altering injuries while in the sole care of Betty and Pete; (2) Dr. Greeley testified that

J.I.’s injuries were the result of multiple inflicted traumas; (3) Betty and Pete insisted that

J.I.’s injuries stemmed from a one-time slip-and-fall accident; (4) Dr. Greeley found Betty

and Pete’s explanation for J.I.’s injuries to be implausible and unlikely; (5) Pete admitted

to using methamphetamine a day or two after dropping J.I.; (6) Pete used marihuana in

the hospital parking garage a couple days after J.I. was life-flighted to Texas Children’s

Hospital; (7) Betty has a history of mental illness and physical abuse of her older children

whose injuries were also explained by slip-and-fall incidents; (8) Betty has poor hygiene,

and her messy living conditions endanger her children; and (9) Betty has engaged in

domestic violence and suicide threats with her ex-husband.

         Based on the foregoing evidence, the trial court was permitted to consider Betty’s

past misconduct, including physical abuse; placing children with Pete, who admits to

regularly using drugs; and J.I.’s life-altering injuries with no plausible explanation, and

infer that Betty would engage in further misconduct. See Williams v. Williams, 150 S.W.3d

436, 451 (Tex. App.—Austin 2004, pet. denied) (stating that evidence of past misconduct

or neglect can be used to measure a parent’s future conduct); Ryan v. Burns, 832 S.W.2d

431, 435 (Tex. App.—Waco 1992, no writ) (“Past is prologue.”); see also In re A.M., 385

S.W.3d 74, 82-83 (Tex. App.—Waco 2012, pet. denied) (concluding that evidence of

Mother’s history of neglecting and endangering children by exposing them to domestic


In the Interest of J.I., a child                                                        Page 17
violence supported the trial court’s finding that termination was in the child’s best

interest).

         Accordingly, we find that the above-mentioned evidence touches on several of the

Holley factors and that those factors weigh in favor of the trial court’s order of termination.

See 544 S.W.2d at 371-72. Therefore, considering all the evidence in relation to the Holley

factors in the light most favorable to the trial court’s best-interest finding, we hold that a

reasonable factfinder could have formed a firm belief or conviction that termination of

Pete’s parental rights was in J.I.’s best interest. See id.; see also In re J.P.B., 180 S.W.3d at

573. We further hold that, viewing the evidence in a neutral light in relation to the Holley

factors, the trial court could have reasonably formed a firm belief or conviction that

termination of both Betty and Pete’s parental rights was in J.I.’s best interest. See Holley,

544 S.W.2d at 371-72; see also In re C.H., 89 S.W.3d at 28. Thus, we conclude that the

evidence is sufficient to support the trial court’s best-interest finding. As such, overrule

both Betty and Pete’s third issue.

                                       III.   CONCLUSION

         Having found no reversible error, we affirm the judgment of the trial court.




                                                    JOHN E. NEILL
                                                    Justice




In the Interest of J.I., a child                                                         Page 18
Before Chief Justice Gray,
       Justice Neill,
       and Justice Johnson
(Chief Justice Gray concurring with a note)*
Affirmed
Opinion delivered and filed April 14, 2021
[CV06]

*(Chief Justice Gray concurs in the Court’s judgment. A separate opinion will not issue.
Chief Justice Gray notes, however, that while the evidence may support the required
findings for the predicate act of endangering conditions, ground D, the evidence
supporting endangering conduct, ground E, is overwhelming.)




In the Interest of J.I., a child                                                 Page 19